DETAILED ACTION
Amendment/Remarks
Acknowledgment is made of applicant’s Amendment, filed 22 December 2021. The changes and remarks disclosed therein were considered.
No claim has been canceled or added by Amendment. Therefore, claims 2-20 are pending in the application. 
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 12/22/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Terminal Disclaimer
Terminal disclaimer filed on 12/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date (U.S. Patent No. 9.589.644; 10,559,367; 10,907,927) has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	The above terminal disclaimer has overcome the previously pending nonstatutory obviousness-type double patenting rejection.
	Per claim 2 (and its dependent claims 3-8), there is no teaching, suggestion, or motivation for combination in the prior art to a memory device controller, comprising control circuitry configured to perform operations on the memory structure, comprising: during a first portion of a 
Per claim 9 (and its dependent claims 10-14), there is no teaching, suggestion, or motivation for combination in the prior art to a memory device controller, comprising control circuitry configured to perform operations on the memory structure, comprising: during an initial part of a programming operation, precharging the pillar of multiple memory cell strings in multiple sub-blocks in the block by applying a precharge voltage to the pillar of the memory cells strings; and after precharging of the pillar of each memory cell string of the multiple sub-blocks, applying a programming voltage to a selected access line coupled to a selected memory cell in the selected sub-block during a subsequent part of the programming operation, and wherein during the subsequent part of the programing operation, the pillar of a an unselected memory cell string in an unselected sub-block is charged to a first voltage higher than the precharge voltage in response to a coupled voltage induced on the channel material by the 
Per claim 15 (and its dependent claims 16-20), there is no teaching, suggestion, or motivation for combination in the prior art to a memory device controller, comprising control circuitry configured to perform operations comprising performing a programming operation on a selected memory cell in a selected string of a selected sub-block of the first and second sub-blocks, the programming operation comprising a first portion and a second portion, wherein the first portion of the programming operation comprises pre-charging the channel material of multiple strings of memory cells in both the selected sub-block and [[the]] an unselected sub-block with a precharge voltage, comprising placing the drain select gates of the AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 7 Application Number: 17/157,443Dkt: 303.E09US4 Filing Date: January 25, 2021 Title: REDUCING PROGRAMMING DISTURBANCE IN MEMORY DEVICES memory cells strings in a conducting state, and applying a precharge voltage to the data lines in both the selected sub-block and the unselected sub-block; wherein the second portion of the programming operation comprises, after precharging the channel material of the strings of memory cells in the selected sub- block and the unselected sub-block, allowing strings of memory cells in the unselected sub-block to float; maintaining an elevated voltage on data lines not coupled to the selected string containing the selected memory cell; and applying a programming voltage to a first access line coupled to the selected memory cell in the selected sub-block of the block of memory cells and to at least one unselected memory cell in the unselected sub-block; and while applying the programming voltage to the first access line, placing the drain select gate of the selected string in a conductive state, in combination with the other limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825